

116 S3121 IS: Chiricahua National Park Act
U.S. Senate
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3121IN THE SENATE OF THE UNITED STATESDecember 19, 2019Ms. McSally (for herself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo establish the Chiricahua National Park in the State of Arizona as a unit of the National Park
			 System, and for other purposes.
	
 1.Short titleThis Act may be cited as the Chiricahua National Park Act.
 2.FindingsCongress finds that— (1)approximately 27,000,000 years ago, a powerful volcanic eruption spewed ash and debris thousands of feet in the area that now comprises the Chiricahua National Monument, which ultimately fused into rock known as rhyolitic tuff;
 (2)over time, the rock referred to in paragraph (1) eroded into the exquisite hoodoos and enchanting balancing rocks that define the captivating scenery of the Chiricahua National Monument;
 (3)since the mid-19th century, the Chiricahuas region has been home to ranchers, pioneers, gold miners, and cowboys;
 (4)before the first pioneer set foot on land in the Chiricahuas region, Indian Tribes (including most recently the Chiricahua Apache Tribe) inhabited the area that now comprises the Chiricahua National Monument;
 (5)in 1924, President Calvin Coolidge established the Chiricahua National Monument by Presidential proclamation to protect and preserve the area for the education and enjoyment of future generations;
 (6)the Chiricahua National Monument is uniquely positioned at the intersection of the Chihuahuan and Sonoran deserts, the southern Rocky Mountains, and the northern Sierra Madre in Mexico;
 (7)the Chiricahua National Monument— (A)boasts 18 square miles of premier biological diversity; and
 (B)has become a hub for hikers, birders, researchers, and nature enthusiasts of all kinds; (8)the Chiricahua National Monument is home to all manner of life from leopard frogs of not more than 5 inches to black bears weighing more than 600 pounds; and
 (9)the vibrant ecosystem of the Chiricahua National Monument supports approximately— (A)150 species of birds;
 (B)70 species of mammals; and (C)45 species of reptiles.
 3.DefinitionsIn this Act: (1)MonumentThe term Monument means the Chiricahua National Monument established by Presidential Proclamation 1692 (54 U.S.C. 320301 note; 43 Stat. 1946).
 (2)ParkThe term Park means the Chiricahua National Park established by section 4(a). (3)SecretaryThe term Secretary means the Secretary of the Interior.
 (4)StateThe term State means the State of Arizona. 4.Establishment of Chiricahua National Park (a)EstablishmentTo protect, preserve, and interpret the rhyolitic rock formations, biodiversity, and other natural and cultural resources of the area, there is established in the State as a unit of the National Park System the Chiricahua National Park.
			(b)Boundaries
 (1)In generalThe boundaries of the Park are as generally depicted on the map entitled Chiricahua National Park Proposed Boundary, numbered 145/156,356, and dated July 2019. (2)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
				(c)Abolishment of chiricahua national monument
 (1)AbolishmentThe Monument is abolished. (2)IncorporationThe land and any interest in land that constitute the Monument (as in existence on the day before the date of enactment of this Act) are incorporated in, and shall be considered to be part of, the Park.
 (3)Availability of fundsAny funds available for the Monument shall be available for the Park. (d)References (1)In generalAny reference in a law, map, regulation, document, paper, or other record of the United States to the Chiricahua National Monument shall be considered to be a reference to the Chiricahua National Park.
 (2)WildernessAny reference in a law, map, regulation, document, paper, or other record of the United States to the Chiricahua National Monument Wilderness designated by Public Law 94–567 (16 U.S.C. 1132 note; 90 Stat. 2692) shall be considered to be a reference to the Chiricahua National Park Wilderness.
 (e)AdministrationThe Secretary shall administer the Park in accordance with— (1)this Act; and
 (2)the laws generally applicable to units of the National Park System.